Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Due to Applicant’s recent amendment to the claims on 6/30/2022, Examiner has withdrawn his previous Election/Restriction filed on 2/2/2022

Claim Objections
Claims 9-10 and 15 are objected to because of the following informalities: in claim 9, line 3, the phrase “said buffer chamber and said first buffer chamber” should be changed to “said first buffer chamber and said second buffer chamber”; in claim 10, line 2, the phrase “and second” should be changed to “and said second”; in claim 15, line 2, the phrase “a of v-rings” should be changed to “one of v-rings”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 21-26, 28-38, 40 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy (US20180030978).
Claim 1:  McCarthy discloses a fluid pump system operable to pump a multi-phase fluid received from a well head (see paragraph 3 and claim 31, note wellhead has impurities of crude oil, water and natural gas liquids) received from a well head of an oil well (paragraph 7), said fluid pump system comprising a driving fluid system comprising a first driving fluid cylinder (152a) and a second driving fluid cylinder (152b); said first driving fluid cylinder having a first driving fluid chamber (186a) adapted for containing a driving fluid therein, and a first driving fluid piston (154a) movable within said first driving fluid chamber; a fluid pump cylinder (190) having a fluid pump chamber having a first section (181a) adapted for pressurizing a fluid therein and said fluid pump chamber having a second section (181b) adjacent said first section also adapted for pressurizing a fluid therein, and said fluid pump cylinder having a fluid pump piston (182) movable within said fluid pump chamber and operable to pressurize said fluid located within said first section of said fluid pump chamber (Fig. 2), and said fluid pump piston operable to pressurize said fluid located within said second section of said fluid pump chamber (Fig. 2), said second section of said fluid pump chamber being on an opposite side of said fluid pump piston to said first section of said fluid pump chamber in said fluid pump cylinder (Fig. 2); a second driving fluid cylinder (152b) having a second driving fluid chamber (186b) operable in use for containing a driving fluid and a second driving fluid piston (154b) movable within said second driving fluid chamber, and wherein said second driving fluid cylinder is located on an opposite side of said fluid pump cylinder as said first driving fluid cylinder (Fig. 2); 2Application No.: 16/930,932Patent when in operation, fluid is located within said fluid pump chamber and is pressurized by said fluid pump piston (Fig. 2), with said fluid pump piston being driven by said driving fluid system (Fig. 2); said fluid pump system being operable for communication of a supply of fluid from said oil well (via 124) to said first and second sections of said fluid pump chamber to pressurize said fluid alternately within said first and second sections of said fluid pump chamber (Figs. 2-3).
Claim 2:  McCarthy discloses a fluid pump system operable to pump a multi-phase fluid received from a well head (see paragraph 3 and claim 31, note wellhead has impurities of crude oil, water and natural gas liquids) delivered from an oil well (paragraph 7), said fluid pump system comprising a driving fluid system comprising a first driving fluid cylinder (152a) and a second driving fluid cylinder (152b); said first driving fluid cylinder having a first driving fluid chamber (186a) adapted for containing a driving fluid therein, and a first driving fluid piston (154a) movable within said first driving fluid chamber; a fluid pump cylinder (190) having a fluid pump chamber having a first section (181a) adapted for pressurizing a fluid therein and said fluid pump chamber having a second section (181b) adjacent said first section also adapted for pressurizing a fluid therein, and said fluid pump cylinder having a fluid pump piston (182) movable within said fluid pump chamber and operable to pressurize said fluid located within said first section of said fluid pump chamber (Figs. 2-3), and said fluid pump piston operable to pressurize said fluid located within said second section of said fluid pump chamber (Figs. 2-3), said second section of said fluid pump chamber being on an opposite side of said fluid pump piston to said first section of said fluid pump chamber in said fluid pump cylinder (Figs. 2-3); a first buffer chamber (195a) located between said driving fluid chamber and said fluid pump chamber, said first buffer chamber providing a chamber that is sealed by one or more buffer chamber seals (196a/198a/308a); 3Application No.: 16/930,932Patentsaid first buffer chamber providing a chamber that is operable to inhibit movement of at least one non-driving fluid component accompanying fluid supplied to said first section of said fluid pump chamber, from being communicated from said first fluid chamber into said first driving fluid chamber (Fig. 4, see paragraphs 92 and 124), when in operation, a fluid is located within said fluid pump chamber and is pressurized by said fluid pump piston with said first driving fluid piston being driven by said driving fluid system (Figs. 2-3); a second driving fluid cylinder (152b) having a second driving fluid chamber (186b) operable in use for containing a driving fluid and a second driving fluid piston (154b) movable within said second driving fluid chamber, and wherein said second driving fluid cylinder is located on an opposite side of said fluid pump cylinder as said first driving fluid cylinder (Figs. 2-3); a second buffer chamber (195b) located between said second driving fluid chamber and said fluid pump chamber, said second buffer chamber providing a chamber that is sealed by one or more buffer chamber seals (196b/198b/seal on opposite from 308a), said second buffer chamber providing a chamber that is operable to inhibit movement of at least one non-driving fluid component accompanying gas supplied to said second section of said fluid pump chamber, from being communicated from said fluid pump into said second driving fluid chamber (Fig. 4, see paragraphs 92 and 124), when in operation, fluid is located within said fluid pump chamber and is pressurized by said fluid pump piston, with said fluid pump piston being driven by said driving fluid system (Figs. 2-3); said fluid pump system being operable for communication of a supply of fluid from said oil well (via 124) to said first and second sections of said fluid pump chamber.
Claim 3:  McCarthy further discloses a pump system wherein said fluid pump system being proximate a well head of an oil well and which receives a varying mixture of oil and gas from said well head (see paragraph 3 and claim 31, note wellhead has impurities of crude oil, water and natural gas liquids).
4Application No.: 16/930,932PatentClaim 4:  McCarthy further discloses a piston rod (194) that is fixedly connected to said first driving fluid piston and said fluid pump piston, such that in operation when said driving fluid flows into said first driving fluid chamber, said driving fluid drives said first driving fluid piston such that said first driving piston and said fluid piston move together within said respective first driving fluid chamber and said fluid pump chamber (Figs. 2-3).
Claim 5:  McCarthy further discloses that a volume of said first driving fluid chamber and a volume of said first buffer chamber overlap within said first driving fluid cylinder, and wherein said piston rod extends from said first driving fluid piston through said first buffer chamber into first section of said fluid pump chamber to said fluid pump piston (see Fig. 4).
Claim 6:  McCarthy further discloses that during operation, said first buffer chamber varies in length dependent upon the position of said first driving fluid piston in said first driving fluid cylinder and a minimum length of said first buffer chamber is greater than a stroke length of said fluid pump piston, said piston rod and said first driving fluid piston (see Fig. 4).
Claim 7:  McCarthy further discloses that said first buffer chamber is configured such that in operation, no portion of said piston rod that is received within said fluid pump chamber will be received in a portion of said first driving fluid cylinder that receives said driving fluid (see Fig. 4).
Claim 8:  McCarthy further discloses that said at least one non-driving fluid component comprises a contaminant (see paragraph 92).
Claim 9:  McCarthy further discloses that said first buffer chamber is located adjacent to said fluid pump chamber on one side of said first buffer chamber and said second buffer chamber is located adjacent to said second driving fluid chamber on an opposite side of said second buffer chamber (see Figs. 2-4).  
Claim 10:  McCarthy further discloses that said first driving fluid chamber and said first buffer chamber are both located within said first driving fluid cylinder (Figs. 2-3), and second driving fluid chamber and said second buffer chamber are both located within said second driving fluid cylinder (Figs. 2-3).
Claim 11:  McCarthy further discloses a casing assembly (200a) located between said first buffer chamber and said first section of said fluid pump chamber and wherein said one or more buffer chamber seals comprises one or more seals (308a/198a) located at least partially within said casing assembly, said one or more seals at least partially within said casing assembly being operable to inhibit fluid from migrating from said first section of said pump chamber into said first buffer chamber (Fig. 8; see paragraph 90).  
Claim 12:  McCarthy further discloses that said one or more seals (198a) at least partially within said casing assembly are also located at least partially within said first driving fluid cylinder (see Fig. 8B).
Claim 13:  McCarthy further discloses that said one or more seals (198a) at least partially within said casing assembly are operable to seal with a piston rod connecting said fluid pump piston and said first driving fluid piston and operable to seal with an inner wall surface of said first driving fluid cylinder (paragraph 92).
Claim 21:  McCarthy further discloses that said one or more buffer chamber seals (196a/198a/308a) comprises one or more seals (196a) operable to provide a barrier to liquid, gas and solid materials moving from said pump fluid chamber into the first buffer chamber (see Fig. 2).
Claim 22:  McCarthy further discloses that said one or more buffer chamber seals (196a/198a/308a) comprises one or more seals (308a) located between said first driving fluid cylinder piston and an inner surface of said first driving fluid cylinder (see Fig. 8b).
Claim 23:  McCarthy further discloses a pump system as claimed in claim 21 wherein said one or more seals (196a/198a/308a) is located between said first driving fluid cylinder 7Application No.: 16/930,932Patentpiston and an inner surface of said first driving fluid cylinder (Fig. 8b) and comprises one or more seals (308a or 198a) operable to provide a barrier to liquid, gas and solid materials moving from the first buffer chamber into the first driving fluid chamber (Fig. 8b), and provide a barrier to driving fluid moving from said first driving fluid chamber into said first buffer chamber (Fig. 8b).
Claim 24:  McCarthy further discloses one or more seals (196a) located between said first driving fluid cylinder piston and an inner surface of said first driving fluid cylinder comprise at least one wear ring (Examiner notes circular seal surface of 196a which wears against associated cylinder).
Claim 25:  McCarthy further discloses that one or more seals located between said first driving fluid cylinder piston and an inner surface of said first driving fluid cylinder comprises first (308a) and second (Examiner notes there will be a ring on opposite end from 308a) longitudinally spaced wear rings (Examiner notes circular seal surface of 308a which wears against associated cylinder).
Claim 26:  McCarthy further discloses that one or more seals located between said first driving fluid cylinder piston and an inner surface of said first driving fluid cylinder comprises first (308a) and second Examiner notes there will be a ring on opposite end from 308a) longitudinally spaced wear rings and at least one ring seal (216a) disposed longitudinally therebetween.  
Claim 28:  McCarthy further discloses that said system further comprises a driving fluid supply system (Fig. 7/Fig. 10A, 1160/1160’) operable to supply driving fluid to said first driving fluid chamber to drive said first driving fluid piston and operable to supply driving fluid to said second driving fluid chamber to drive said second driving fluid piston, said driving fluid supply system comprising a pump (1174/) and a 8Application No.: 16/930,932Patent plurality of driving fluid supply lines (1166a/b) fluidly connecting said pump with said first and second driving fluid chambers.  
Claim 29:  McCarthy further discloses a controller (200/200’) comprising a circuit, said controller operable for controlling said driving fluid supply system for controlling the flow of driving fluid to said first and second driving fluid chambers (Figs. 7/Fig. 10A).
Claim 30:  McCarthy further discloses a sensor device system (1257) operable to provide a signal to said controller indicative of the pressure developed within said first and second pump chambers, such that said controller is operable to control the driving fluid supply system to control the pressure developed within said first and second driving fluid chambers (see paragraph 169).
Claim 31:  McCarthy further discloses that said controller is operable to control the driving fluid supply system to control the speed of movement of the fluid pump piston (see paragraph 126)
Claim 32:  McCarthy further discloses a fluid communication system (e.g., oil field well system) operable to supply a fluid having a gas to liquid ratio that varies during operation of said pump system (see paragraph 7).
Claim 33:  McCarthy further discloses a controller (1160/1160’) comprising a circuit (see Figs. 7/10A), said controller operable for controlling said driving fluid supply system for controlling the flow of driving fluid to said first and second driving fluid chambers (see paragraph 126).
Claim 34:  McCarthy further discloses a at least one piston seal operable to provide a seal (196a) between the pump piston and the inner surface of the fluid pump chamber.  
Claim 35:  McCarthy further discloses a that said at least one piston seal (196a) is operable to maintain pressure differences between the adjacent first and second fluid pump chamber section during operation (Fig. 2).
Claim 36:  McCarthy further discloses a that said at least one piston seal (196a) is operable to substantially prevent or inhibit movement of fluid comprising varying mixtures/ratios of liquid and gas between the first and second fluid pump chamber sections (Fig. 2).
Claim 37:  McCarthy further discloses that said at least one seal comprises a plurality of grooves (see paragraph 90 which discusses grooves, e.g., 216a) and sealing rings (308a/b) retained therein at outer circumferential surfaces of said pump piston operable to provide a seal with the inner wall surface of pump cylinder barrel.
Claim 38:  McCarthy discloses an oil well producing system (Fig. 1) comprising a production tubing (note tubing near 108) having a length extending along a well shaft that extends to an oil bearing formation (104); a passageway (note passageway near 110) extending along at least the well shaft, said passageway operable to supply natural gas to a gas supply line (132), said gas supply line in communication with a pump fluid chamber of a multi-phase fluid pump system (Fig. 2); a pipe (133) connecting said production tubing operable to deliver oil from said oil bearing formation to said pump fluid chamber of said multi-phase fluid pump system; wherein said multi-phase fluid pump system comprises a multi-phase fluid pump system as claimed in claim 2 (Fig. 2).
Claim 40:  McCarthy discloses a multi-phase fluid pump system operable for use in an oil and gas well system (Figs. 1-2), said system comprising 10Application No.: 16/930,932Patenta driving fluid cylinder (152a) having driving fluid chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a driving fluid, and having a driving fluid piston (154a) movable within said driving fluid cylinder to vary the volume of the driving fluid chamber; a fluid pump cylinder (190) having a fluid pump chamber with a varying volume that is adapted for receiving therein, containing and expelling therefrom, a multi-phase fluid the oil to gas ratio of which varies over time during operation (see paragraph 7), and further comprising a fluid pump piston (182) movable within said fluid pump cylinder to vary the volume of the fluid pump chamber, said fluid pump piston operable to be driven by said driving fluid piston to pressurize a quantity of fluid located within said fluid pump chamber (Fig. 2), said fluid pump system being operable for communication of a supply of multi-phase fluid from an oil and gas well to said fluid pump chamber (see Fig. 1), the oil to gas ratio of which varies over time during operation (see paragraph 7); a buffer chamber (195a) located adjacent to said fluid pump chamber, said buffer chamber being sealed by one or more seals (196a/198a/308a) from said fluid pump chamber, and in operation of said pump system, said buffer chamber not receiving fluid from said oil and gas well (Fig. 2); said buffer chamber providing a chamber that inhibits movement of at least one non-driving fluid component accompanying the multi-phase fluid supplied to said fluid pump chamber (accomplished via 196a/198a/308a), from being communicated from said fluid pump chamber into said driving fluid chamber, when in operation fluid is located within said fluid pump chamber and is pressurized by said fluid pump piston (Fig. 2).
Claim 42:  McCarthy discloses an a method of pumping a multi-phase fluid from an oil well (Figs. 1-2) comprising delivering a flow of a multi-phase fluid to a multi-phase fluid pumping system (see paragraphs 4, 10), wherein said multi-phase fluid has a gas/liquid ratio that varies during operation (see paragraph 7); 11Application No.: 16/930,932Patentoperating said multi-phase fluid pumping system to increase the pressure of the multi-phase fluid that is delivered thereto (paragraph 126); delivering the flow of pressurized multi-phase fluid from the multi-phase fluid pumping system to one or more discharge conduits (130/132/133) wherein the multi-phase fluid pump system comprises a system as claimed in claim 2 (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy (US20180030978) in view of Goerger (FR3003906A1).
Claim 27:  McCarthy discloses the previous limitations but does not disclose a scraper seal located on and extending around said first hydraulic piston and being operable to remove residue from an inner surface of said buffer chamber to maintain said removed residue within said buffer chamber.  However, Goerger teaches a compressor with a reciprocating shaft/piston (10) which utilizes a scraper seal (18) located on and extending around said shaft/piston to maintain removed residue within an associated chamber (31/32).  It would have been obvious before the effective filing date of the invention to utilize a scraper seal to further prevent travel/loss of oil residue from one end of the rod/shaft/piston to the other.

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 14, the prior art of record, in the context of a pump having a buffer chamber arrangement, further discloses that said one or more seals at least partially within said casing assembly comprises a pump rod seal operable to seal said piston rod with a sealing gland disposed against the inner wall surface of said first driving fluid cylinder; however, the prior art of record does not further disclose or reasonably teach in combination a pump rod seal spring operable to exert force upon a pump gland follower, said pump gland follower in turn being operable to exert a sealing force on said pump rod seal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746